Title: To James Madison from James Taylor, 7 July 1811
From: Taylor, James
To: Madison, James


Dear sir
Belle Vue Kentucky July 7th. 1811.
Inclosed I send you a letter I lately recieved from my friend Judge Coburn.
It was intended for my sight alone; but as it explains the cause why he did not attend his Court in Louisiana last Spring, I had a wish that you should see it from under his own hand.
This letter contains some expressions which so well comports with my own sentiments & feelings, as to our political & foreign relations, and beleiving that they are not at varience with your own, that I have ventured to inclose it to you without his knowledge or consent. By this letter you will see his sentiments on those subjects undisguised.
There may be some clamors against the Judge on the score that he has not his family in the Territory, but I am sure there cannot be another Objection made, and I am induced to think there may be urged some good reasons urged [sic], why a Judge who is not on the spot to enter into the party fealings of the two opposite interests, which have uniformly divided more or less all the different Territorial Goverments, is better able in many grand questions to decide correctly.
In the event of our Govt. having to contend with either of the two belligerents I am confident you will find no section of the Union more disposed to support the rights & dignity of the Nation than this part of the Western Country.
I lately spent several days among our friends in the neighbourhood of Louisville in the state they were generally well, except the old Commodore, he has been a long time confined with his thigh, and he was very anxious to have his leg amputated. I was present at a Consaltation of Surgeons, they decided against it for the present, he is geting better slowly.
I hope this may find your self & Lady in good health. I have the honor to be with great friendship & esteem Dr. sir Your friend & Servt.
James Taylor
